 



EXHIBIT 10.52
JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (this “Agreement”), dated as of December 30, 2005,
is entered into among NSA General Partnership, a Kentucky general partnership
(the “Partnership”), the Lenders party hereto, the existing Borrowers party
hereto, and Bank of America, N.A., in its capacity as Agent (the “Agent”), under
that certain Loan and Security Agreement, dated as of September 19, 2005, among
the Agent, the Lenders party thereto from time to time, and the existing
Borrowers (as amended, restated, supplemented, or otherwise modified from time
to time, the “Loan Agreement”). Capitalized terms used in this Agreement and not
otherwise specifically defined herein have the meanings assigned to them in the
Loan Agreement.
     WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
the Loans and other financial accommodations to the existing Borrowers; and
     WHEREAS, the Partnership is a wholly-owned Subsidiary of a Loan Party and
Borrower Representative has requested that the Partnership become a “Borrower”
under the Loan Agreement and the other Loan Documents;
     NOW, THEREFORE, on the terms and subject to the conditions set forth
herein, the Partnership, the Lenders, the existing Borrowers, and the Agent
hereby agree as follows:

1.   The Partnership, the Lenders, the existing Borrowers, and the Agent hereby
acknowledge, agree and confirm that, by its execution of this Agreement, the
Partnership will be a Borrower under the Loan Agreement and the other Loan
Documents and shall have all of the rights and obligations of a Borrower
thereunder as if it had executed the Loan Agreement and the other Loan
Documents. The Partnership hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions, covenants, promises, agreements,
obligations, duties, liabilities, and conditions contained in the Loan Documents
that are applicable to Borrowers, including without limitation (a) all of the
representations and warranties of the Borrowers set forth in Section 7 of the
Loan Agreement (provided that with respect to the representations and warranties
set forth in Sections 7.1.5 and 7.1.6, the applicable information for the
Partnership is set forth on Schedule 1 hereto), and (b) all of the affirmative
and negative covenants of the Borrowers set forth in Sections 5.3, 6, and 8 of
the Loan Agreement.       Upon the effectiveness of this Agreement, all
references to “Borrower” or “Borrowers” in each of the Loan Documents shall be
deemed to include the Partnership.   2.   Without limiting the generality of the
terms of the foregoing paragraph 1, to secure the prompt payment and performance
to the Secured Parties of the Obligations, the Partnership hereby grants to the
Agent, for the benefit of the Secured Parties, a continuing lien upon and
security interest in all of the following

 



--------------------------------------------------------------------------------



 



assets of the Partnership, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located:

  (i)   Accounts; and     (ii)   Inventory;

    together with all books, records, writings, data bases, information,
Documents, and Supporting Obligations directly relating to or evidencing,
embodying, or incorporating any of the foregoing, and all Proceeds of and from
any of the foregoing. Notwithstanding the foregoing, Collateral shall not
include real property, Fixtures, Equipment, Securities of Subsidiaries, the
Proceeds and products of any of the foregoing Property or any other Property not
specifically designated as Collateral hereby.   3.   The Partnership hereby
authorizes the Agent to file financing statements that indicate the Collateral
as being of an equal or lesser scope, or with greater or lesser detail, than as
set forth in the foregoing paragraph 2. The Partnership also hereby ratifies its
authorization for the Agent to have filed in any jurisdiction any such financing
statements or amendments thereto if filed prior to the date hereof.   4.   This
Agreement shall be effective as of the date hereof (the “Effective Date”), but
only upon the satisfaction of the following conditions precedent:

  (a)   Agent shall have received a duly executed copy of this Agreement.    
(b)   The representations and warranties of the Borrowers and Guarantors set
forth in each of the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date with the same effect as though made on
and as of such date (except to the extent such representations and warranties by
their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date).     (c)   No Default or Event of Default
shall have occurred and be continuing as of the Effective Date.     (d)   The
Partnership shall have paid all costs, fees and expenses referred to in
paragraph 6 hereof of which the Agent has notified Borrower Representative prior
to the date hereof.     (e)   On or prior to the Effective Date, Agent shall
have received each of the following in form and substance reasonably
satisfactory to it (and duly executed by each of the parties thereto, to the
extent applicable):

  (i)   Certificate of the general partner of the Partnership certifying as to
(a) the Partnership Agreement of the Partnership, and (b) resolutions approving
the transactions contemplated hereby;

 



--------------------------------------------------------------------------------



 



  (ii)   Certificate of the general partner of the Partnership certifying as to
the incumbency of each of the Persons executing this Agreement on behalf of the
Partnership;     (iii)   Certificate of the general partner of the Partnership
certifying as to representations and warranties and no Default or Event of
Default;     (iv)   UCC financing statements covering the Collateral and naming
the Partnership as debtor, in due form for filing with the Secretary of State of
the jurisdiction of organization of the Partnership; and     (v)   Opinion of
Curtis, Mallet-Prevost, Colt & Mosle LLP, special New York counsel to the
Partnership.

5.   The Partnership acknowledges and confirms that it has received a copy of
the Loan Agreement and the schedules and exhibits thereto and each of the other
Loan Documents and the schedules and exhibits thereto.   6.   The Partnership
agrees (a) to reimburse the Agent upon demand for all reasonable and documented
costs, fees and expenses (including the reasonable fees and expenses of counsel
to the Agent) incurred in connection with the preparation, execution and
delivery of this Agreement, and (b) to deliver to the Agent, within 15 days
following the date hereof, a letter of opinion of Stites & Harbison PLLC,
special Kentucky counsel to the Partnership (or such other counsel to the
Partnership as shall be reasonably acceptable to the Agent), in form and
substance satisfactory to the Agent.   7.   This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute but
one and the same instrument.   8.   Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.   9.   THIS
AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE DEEMED TO
HAVE BEEN MADE IN NEW YORK, NY. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement
     IN WITNESS WHEREOF, this Joinder Agreement has been duly executed on the
day and year specified at the beginning hereof.

            BORROWERS:

NSA GENERAL PARTNERSHIP
      By:   CENTURY KENTUCKY, INC.       Its: General Partner        By:   /s/
Daniel J. Krofcheck         Name:   Daniel J. Krofcheck        Title:   Vice
President and Treasurer        By:   SKYLINER LLC       Its: General Partner   
    By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer        CENTURY ALUMINUM COMPANY
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer        BERKELEY ALUMINUM, INC.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer        CENTURY ALUMINUM OF WEST VIRGINIA,
INC.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement

            CENTURY KENTUCKY, INC.
      By:   /s/ Daniel J. Krofcheck         Name:   Daniel J. Krofcheck       
Title:   Vice President and Treasurer        CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP
      By:         Its: General Partner        By:   /s/ Daniel J. Krofcheck    
    Name:   Daniel J. Krofcheck        Title:   Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement

            BANK OF AMERICA, N.A.,
as Agent and as a Lender
      By:   /s/ Robert J. Lund         Name:   Robert J. Lund        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
    By:   /s/ Rianka Mohan         Name:   Rianka Mohan        Title:  
Associate   

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement

            CITIBANK, N.A.
      By:   Daniel J. Miller         Name:   Daniel J. Miller        Title:  
Vice President        By:   Raymond G. Dunning         Name:   Raymond G.
Dunning        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Mark Cuccenillo         Name:   Mark Cuccenillo        Title:  
Vice President        By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Century Aluminum Company
Joinder Agreement

            WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)
      By:           Name:           Title:           By:           Name:        
  Title:      

 



--------------------------------------------------------------------------------



 



         

Century Aluminum Company
Joinder Agreement
SCHEDULE 1

1.   Legal names and organizational details:

  (a)   Legal Name — NSA General Partnership     (b)   State of Formation —
Kentucky     (c)   Type of Organization — General Partnership     (d)  
Organizational I.D. Number — N/A

2.   Other legal, fictitious or trade names used: None   3.   Mergers,
consolidations and acquisitions within five years immediately preceding the
Closing Date: N/A   4.   Chief Executive Office: 1627 State Route 271 North,
Hawesville, KY 42348-0500   5.   In addition to the offices listed in #4 above,
the Partnership may maintain books and records at: 2511 Garden Road, Building A,
Suite 200, Monterey, CA 93940   6.   Business locations of the Partnership where
Inventory is located: 1627 State Route 271 North Hawesville, KY 42348-0500

 